Citation Nr: 0944961	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-37 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for sterility.

5.  Entitlement to service connection for Type II diabetes 
mellitus.

6.  Entitlement to service connection for a lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970 and from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Jurisdiction of the appeal currently 
resides with the RO in St. Louis, Missouri.

Initially, the Board notes that a review of the record on 
appeal shows that the Veteran filed a claim of service 
connection for all psychiatric disorders including PTSD.  
Therefore, the Board has characterized the issues on appeal 
as they appear on the first page of this decision.  See West 
v. Brown, 7 Vet. App. 329 (1995) (en banc) (an appeal of a 
service connection claim includes all benefits that 
potentially stem from the essential elements of the claim).  

Next, the Board notes that the Veteran requested a hearing 
before a Veterans' Law Judge traveling to the RO and such a 
hearing was scheduled for him in September 2009.  However, he 
failed to show for that hearing.  Therefore, no further 
action needs to be taken on his hearing request.


FINDINGS OF FACT

1.  The Veteran filed his claim of service connection for a 
psychiatric disorder in May 2007.

2.  The preponderance of the competent and credible evidence 
of record does not show that a service connected disability 
caused or aggravated the Veteran's alcoholism.

3.  The preponderance of the competent and credible evidence 
of record does not show the Veteran being diagnosed with a 
psychiatric disorder to include PTSD, sterility, or Type II 
diabetes mellitus at any time during the pendency of the 
appeal. 

4.  The preponderance of the competent evidence of record is 
against finding that a lung disorder including sleep apnea 
was present in-service or that a lung disorder including 
sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for alcoholism has no 
legal merit.  38 U.S.C.A. §§ 105, 1112, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(m), 3.301, 3.303, 3.307, 3.309, 3.310 (2009); 
VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998); VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 11-96 
(Nov. 15, 1996); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by military service nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f) (2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

4.  Sterility was not incurred in or aggravated by military 
service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

5.  Type II diabetes mellitus was not incurred in or 
aggravated by military service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  A lung disorder including sleep apnea was not incurred in 
or aggravated by military service nor may any lung disorder 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the notice provided the Veteran in 
June 2007 letters, prior to the August 2007 rating decision, 
along with the notice provided him in February 2008 and May 
2008 satisfies VA's 38 U.S.C.A. § 5103(a) notice requirement 
prior to the initial adjudication of the claims including 
notice regarding effective dates and disability ratings as 
per the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent that the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice prior to the initial 
adjudication of his claim, subsequently providing him with 
this notice followed by a readjudication of the claims in the 
September 2008 supplemental statement of the case "cures" 
any timing problem associated with this inadequate notice.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the lack of 
notice is harmless error because a reasonable person could be 
expected to understand what was needed to substantiate his 
claims from reading the above letters as well as the August 
2007 rating decision, November 2007 statement of the case, 
and September 2008 supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims file all identified and available 
in-service and post-service records relevant to the current 
appeal.  

As to the claim that current disabilities were caused by his 
exposure to asbestos in-service, the Board also finds that 
the RO has complied with the M21-1MR guidelines for 
developing asbestos compensation claims.  See M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

As to the PTSD claim, the RO in August 2007 found that it 
would not attempt to verify the Veteran's stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC) because the claimant had not provided 
sufficient details regarding his stressors.  In this regard, 
the Board notes that in order for VA to attempt to verify an 
alleged stressor through official service records, at a 
minimum, the Veteran must provide a stressor that can be 
documented.  See M21-1MR, Part IV.ii.1.D.14.d.  Generally, 
events involving civilians, including the child the Veteran 
reported was shot and killed, are considered extremely 
difficult, if not impossible, to verify, and, in such cases, 
official verification through service records is typically 
not feasible.  Id; see also, JSRRC Stressor Verification 
Guide, Section V (February 2008).  Moreover, the Board finds 
that a request to JSRRC is not required when, as in the 
current appeal, the record does not contain a diagnosis of 
PTSD because with such a diagnosis the claimant cannot 
prevail on his claim.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that a remand for stressor development is not 
required.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

As to all the issues on appeal, the Board also notes that 
service treatment records show that the Veteran was referred 
for psychiatric treatment at William Beaumont General 
Hospital and the Veteran testified that he was treated in the 
1970's at the Jefferson Barracks VA Medical Center for 
psychiatric problems including alcoholism.  However, in June 
2008 the National Personnel Records Center (NPRC) notified 
the RO that a search failed to uncover any records of the 
Veteran from William Beaumont General Hospital.  Moreover, 
the RO's request for the Jefferson Barracks VA Medical Center 
records only yielded treatment records dated in 1993.  
Thereafter, in September 2008, the RO made a formal finding 
as to the unavailability of these records.  Given the 
development found in the records, the Board agrees.  
Therefore, the Board finds that a remand for additional 
efforts to obtain these records is not required.  Id.

As to all the issues on appeal, the Board notes that the 
Veteran was not provided a VA examination in connection with 
his appeal.  However, the Board finds that a remand for a VA 
examination is not required when, as in this appeal, the 
service and the post-service treatment records are either 
negative for the claimed disorders or do not show the claim 
disorder for many decade following the claimant's separation 
from active duty.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the Veteran's recitation of medical 
history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has alcoholism, a psychiatric 
disorder to include, PTSD, sterility, type 2 diabetes 
mellitus, and a lung disorder which are due to his military 
service including his exposure to Agent Orange while serving 
in the Republic of Vietnam and/or his exposure to asbestos 
while on active duty.  It is also requested that the Veteran 
be afforded the benefit of the doubt.

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including diabetes mellitus and a psychosis, will be presumed 
to have been incurred in service if they are manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran 's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  While the Veteran was not provided 
notice of this change in law, the Board finds this lack of 
notice harmless because the change is more favorable to the 
claimant and could only be of help to him in establishing his 
claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, that he did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
or the claimant was not diagnosed with PTSD in service, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the Veteran's testimony 
as to the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

With regard to herbicide exposure, VA laws and regulations 
provide that a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As to disease or injury caused by the alleged asbestos 
exposure, the Board notes that there is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestos-related diseases, but only special 
guidelines for developing these claims.  See M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



Alcoholism

Initially, the Board notes that VA treatment records dated in 
1993 show the Veteran's complaints and treatment for 
alcoholism.

In this regard, as for claims of service connection for 
disability due to alcohol abuse filed after October 31, 1990, 
the law prohibits an award of VA compensation for such 
disability, whether the claim is based on a theory of direct 
or secondary service connection.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. §§ 3.1(m), 3.301, 3.310(a); VAOPGCPREC 11-96; 
VAOPGCPREC 2-97; Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); see also Allen v Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  A claimant may be granted service connection for 
purposes of obtaining VA benefits other than compensation if 
entitlement to secondary service connection for alcohol abuse 
is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 
2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela 
v. West, 11 Vet. App. 280 (1998).

As to direct service connection, a review of the record on 
appeal shows that the Veteran filed his claim in May 2007 - 
after October 31, 1990.  Therefore, regardless of the 
character or quality of any evidence that the Veteran might 
submit, alcohol dependence that was incurred during military 
service cannot be recognized as a disability for which 
service connection may be granted.  38 U.S.C.A. §§ 105, 1110; 
38 C.F.R. § 3.1(m), 3.301, 3.310(a); VAOPGCPREC 7-99; 
VAOPGCPREC 2-98; VAOPGCPREC 2-97; VAOPGCPREC 11-96.  
Accordingly, the claim of service connection for a 
psychiatric disorder diagnosed as, among other things, 
alcoholism must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 

As to secondary service connection for VA benefits other than 
compensation, the Board notes that the record is negative for 
any medical evidence that suggests a relationship between a 
service-connected disability and alcohol dependence.  See 
Allen, supra.  Moreover, because such an opinion requires 
medical training, the Board finds that neither the Veteran 
nor his representative is competent to provide it.  See 
Jandreau, supra; Buchanan, supra; Charles v. Principi, 16 
Vet. App. 370 (2002); Espiritu, supra.  Therefore, service 
connection for VA benefits other than compensation due to 
alcoholism must also be denied on a secondary basis.  

Psychiatric Disorder (other than PTSD), Sterility, Diabetes 
Mellitus

As to entitlement to service connection for a psychiatric 
disorder other than PTSD, sterility, and Type II diabetes 
mellitus, service treatment records document the Veteran's 
treatment from June 1969 to October 1969 for gonorrhea and 
his being seen in September 1971 at the Mental Health Clinic 
because he was anxious as a result of family problems.  

However, service treatment records, including the March 1970 
separation examination as well as subsequent June 1971 entry 
examination and the January 1974 separation examination, are 
negative for complaints, diagnoses, or treatment for a 
psychiatric disorder, sterility, or Type II diabetes 
mellitus.  Likewise, the post-service records are negative 
for complaints, diagnoses, or treatment of any of the claimed 
disorders.  Moreover, while the Veteran and his 
representative as lay persons are competent to report on the 
claimant's symptoms because this requires only personal 
knowledge as it comes to them through there senses, they are 
not competent to provide a diagnosis of a claimed disorder 
because such an opinion requires medical expertise which they 
do not have.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra.

Therefore, since a condition precedent for establishing 
service connection is the Veteran being diagnosed with the 
claimed disease process when filing the claim or at any time 
during the pendency of his appeal, entitlement to service 
connection for a psychiatric disorder, sterility, and Type II 
diabetes mellitus must be denied on a direct and a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§§ 3.303; 3.307, 3.309; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); also see McClain, supra; Hickson, supra.  

Lung Disorder

As to entitlement to service connection for a lung disorder 
under 38 C.F.R. § 3.303(a), the Board notes that the 
Veteran's occupational specialty was cook.  Moreover, the 
Veteran is both competent and credible to report on the fact 
that, while on active, he may have been around pipes in 
kitchens that were covered with insulation which he believes 
was asbestos.  Buchanan, supra; Jandreau, supra; Charles, 
supra.  Additionally, the Veteran is afforded the presumption 
that he was exposed to herbicides because his DD 214 shows he 
served in the Republic of Vietnam from September 1968 to 
September 1969.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, service treatment records 
dated in January 1970, July 1972, October 1972, and February 
1974 show the Veteran's complaints and/or treatment for 
respiratory problems variously diagnosed as a chest cold, 
upper respiratory infection, and/or viral symptoms.  

However, service treatment records, including the March 1970 
separation examination, June 1971 entry examination, and the 
January 1974 separation examination, are negative for a 
diagnosis of a chronic lung disorder.  Therefore, the Board 
finds that the Veteran's respiratory problems were 
transitory.  Accordingly, entitlement to service connection 
for a lung disorder based on in-service incurrence must be 
denied despite the fact that the Veteran claims to have 
worked around asbestos in-service and is presumed to have 
been exposed to herbicides in-service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from his second period of 
active duty in 1974 and first being diagnosed with a lung 
disorder in 2006, sleep apnea (see VA treatment records dated 
in November 2006), to be compelling evidence against finding 
continuity.  Put another way, the over three decade gap 
between the Veteran's discharge from second period of active 
duty and the first evidence of a lung disorder weighs heavily 
against his claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with breathing since service.  See Buchanan, supra; 
Charles, supra.  However, upon review of the claims folder, 
the Board finds that the Veteran's assertion that he had this 
problem since service is not credible.  In this regard, his 
claim is contrary to what is found in the March 1970 
separation examination, June 1971 entry examination, and the 
January 1974 separation examination and post-service medical 
records.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for the 
claimed disorder for decades following his separation from 
his second period of active duty, than the Veteran's claim.  
Therefore, entitlement to service connection for a lung 
disorder including sleep apnea based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As to service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between a lung 
disorder including sleep apnea and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's claim that his lung disorder including 
sleep apnea were caused by his military service, including 
his in-service asbestos and herbicide exposure, the Board 
finds that this condition may not be diagnosed by its unique 
and readily identifiable features and therefore the presence 
of the disorder is a determination "medical in nature" and 
not capable of lay observation.  Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that his opinion 
that this disability was caused by service is not credible.  
Routen, supra; see also Bostain, supra.   

Based on the discussion above, the Board also finds that 
service connection for a lung disorder including sleep apnea 
is not warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection for a lung disorder including sleep 
apnea based on the presumptions found at 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309, the Board finds that they are of 
no help to the Veteran is establishing his claim because the 
record does not show his ever being diagnosed with one of the 
specifically enumerated disease processes.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
lung disorder including sleep apnea.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the 


evidence is against the claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for alcoholism is denied. 

Service connection for a psychiatric disorder other than PTSD 
is denied.

Service connection for PTSD is denied.

Service connection for sterility is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for a lung disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


